Citation Nr: 0006111	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a disability of the 
right hand.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Attorney Richard Paul Cohen


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
December 1970.  This appeal arises from a December 1993 
rating decision of the Huntington, West Virginia, regional 
office (RO) which denied service connection for an acquired 
psychiatric disorder to include PTSD, the residuals of a 
right hand injury, and a total disability evaluation based 
upon individual unemployability.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in September 1997 for the purpose of obtaining 
additional factual and medical evidence, and it has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  In July 1984, the RO denied service connection for a 
nervous condition, to include PTSD, based on a finding that 
there was no evidence that the veteran had been diagnosed as 
having PTSD and because his diagnosed schizotypal personality 
disorder was a developmental abnormality and not a condition 
for which service connection could be granted.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The evidence received since the RO's July 1984 decision 
shows that the veteran has been diagnosed as having PTSD.

4.  The veteran's claim of entitlement to service connection 
for PTSD is plausible.

5.  The preponderance of the evidence fails to clearly 
establish that the veteran has been diagnosed as having PTSD.

6.  Medical evidence confirming a diagnosis of a disability 
of the right hand has not been presented.

7.  The veteran's claim for service connection for a 
disability of the right hand is not plausible.

8.  The veteran's service-connected disabilities are rated as 
noncompensable.

9.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, do not preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The July 1984 decision of the RO that denied service 
connection for a nervous condition, to include PTSD, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1999).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  Service connection for an acquired psychiatric disorder, 
to include PTSD, is not warranted.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

5.  The claim of entitlement to service connection for a 
disability of the right hand is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment and discharge examinations indicated 
that his upper extremities and psychiatric condition were 
normal.  Service medical records contain no references to 
complaints or findings of a gunshot wound to the right arm 
and/or a psychiatric disorder. 

A review of the veteran's DD Form DD-214 (Report of Transfer 
or Discharge) indicates that his military occupational 
specialty (MOS) was as an infantryman.  He was listed to have 
received a National Defense Service Medal, Republic of 
Vietnam Campaign Medal, a Vietnam Service Medal, a Vietnam 
Campaign Medal, the Air Medal, the Purple Heart Medal, and 
the Bronze Star Medal.  No other medals, commendations, 
devices, or awards were reported.  However, his service 
personnel records indicated that the aforementioned Bronze 
Star Medal was awarded with a "V" device.

In March 1977, the veteran filed claims of service connection 
for the residuals of malaria, the residuals of scrub typhus, 
brain damage, and the residuals of a gunshot wound to his 
right arm.  He stated he was shot in October 1970.  He 
maintained that he had never regained 100 percent use of his 
right hand.

The veteran was afforded a series of VA examinations in May 
1977.  At his general medical examination, he reported being 
shot in his right arm while serving in Vietnam, and that he 
had not regained full use of his right arm or hand since that 
time.  There was a scar over the proximal flexor of the right 
arm measuring three-eighths of an inch by three-eighths of an 
inch.  The scar was mildly depressed but not adherent.  There 
was another scar of the proximal ulnar area of the right arm 
measuring half an inch by half an inch.  The veteran had full 
range of motion of both wrists.  There was a moderate loss of 
grip strength in his right hand.  However, there was no 
muscle atrophy.  X-rays of the right hand revealed normal 
bony structures and joints.  The diagnosis was residuals of a 
gunshot wound of the right arm to include scars that had a 
mild cosmetic defect.  

A VA neurological examination was also conducted.  The 
veteran stated that he had used drugs while he was overseas.  
However, he denied drug use prior to service.  He reported 
being in a fight, being knocked unconscious, and having a 
problem with his short-term memory for "awhile."  He made 
no reference to a disability of the right hand.  On 
examination, the veteran was oriented times three.  He was 
able to perform serial sevens with no problem.  His speech 
was slow, halting, and seemed volitional.  He was very slow 
to answer any question no matter how simple.  He rarely 
smiled.  Muscle strength was good.  Tone and volume of the 
muscles was normal.  Deep muscle reflexes of the right arm 
were active.  The sensory system was normal.  Nerve status 
was normal.  There were no findings made with regard to there 
being any abnormality of the right arm or hand.

By a rating action dated in June 1977, service connection for 
scars of the right arm was granted.  Although service medical 
records contained no reference to a gunshot wound of the 
right arm, the RO determined that the presence of the scars 
on the veteran's right arm and his receipt of the Purple 
Heart supported the claim for service connection.  A 
noncompensable disability rating was assigned.  The other 
claims for service connection were denied on the basis that 
there was no current medical evidence pertaining to malaria, 
scrub typhus, or brain damage.  The RO observed that the 
veteran's service medical records appeared to be incomplete.

In January 1983, the veteran filed a claim for an increased 
evaluation of his service-connected gunshot wound.  He said 
the shrapnel penetrated the muscle of his arm.  He said the 
pinky of his right hand remained numb.  The veteran also 
indicated that he wished to file a claim for service 
connection for post-traumatic stress disorder.  He stated he 
was receiving treatment through the Brecksville VA Medical 
Center (VAMC).

Medical records from the Brecksville VAMC dated from March 
1982 to December 1982 were associated with the claims folder.  
A March 1982 discharge summary indicated that the veteran had 
been admitted due to feelings of nervousness and difficulties 
maintaining a job and relationships with others.  He said he 
lived a nomadic life.  He appeared unkempt and disheveled.  
His affect was not blunt and his mood was neither depressed 
nor elated.  The veteran denied suicidal or homicidal 
ideation.  He also denied hallucinations.  His memory was 
good.  His physical examination was within normal limits.  
The veteran was noted to have been previously hospitalized in 
November 1977.  The diagnosis was schizotypal personality 
disorder.  Similar findings were made in December 1982.

Service connection for an acquired psychiatric disorder to 
include PTSD was denied in May 1983.  The RO determined that 
the veteran's diagnosed personality disorder was a 
developmental abnormality and not a condition for which 
service connection could be granted.  The RO also found that 
evidence of a diagnosis of PTSD had not been presented.  The 
veteran was notified of the decision and his appellate rights 
in May 1983.

An abbreviated medical record from the Brecksville VAMC shows 
that the veteran was briefly hospitalized in April 1983.  He 
complained of having no place to stay and chronic diarrhea.  
There was no indication of any psychosis or agitation.  The 
diagnosis was schizotypal personality disorder.

Service connection for a nervous condition was denied in June 
1983.  The veteran was notified of this decision and his 
appellate rights in July 1983.

In connection with an April 1984 claim for service connection 
for a nervous condition to include PTSD, medical records from 
the Clarksburg VAMC dated from February 1984 to April 1984 
were associated with the claims folder.  A February 1984 
hospital summary indicated that the veteran was brought to 
the medical center under probable cause commitment.  He had 
been charged with assault after an altercation at a local 
tavern.  He was also noted to have been behaving in an 
unmanageable and belligerent fashion towards his mother.  The 
veteran stated he had been drinking a lot and getting into 
frequent arguments with his mother.  He acknowledged a 
history of drug use and prior psychiatric admissions.  He was 
diagnosed as having a schizotypal personality disorder.

The veteran was readmitted in March 1984.  He was very vague 
about his own complaints other than the fact that he had no 
resources.  He stated that he served in Vietnam.  He showed 
some symptoms of PTSD such as a startled reaction, emotional 
numbing, psychic withdrawal, and a profound disruption of his 
ability to cope since his military service.  The veteran was 
also noted to behave in a way that was slightly out of touch 
with current reality.  The examiner observed that a 
determination of how much combat the veteran experienced and 
his reactions to the same had been difficult to elicit.  The 
diagnoses were schizotypal personality disorder and possible 
PTSD.

By a rating action dated in July 1984, the prior denial of 
service connection for an acquired psychiatric disorder to 
include PTSD was continued.  The RO found that the most 
recent medical evidence of record showed that the veteran had 
been diagnosed as having a schizotypal personality disorder 
and possible PTSD.  The veteran was notified of the decision 
and his appellate rights.

Following receipt of additional service medical records 
showing that the veteran was treated for scrub typhus, and 
that he had an inservice history of treatment for falciparum 
malaria, service connection was granted for the residuals of 
scrub typhus and malaria in February 1985.  Noncompensable 
disability evaluations were assigned.  The RO found there was 
no post-service medical evidence indicating that the veteran 
suffered from the residuals of either disease.


In July 1991, the veteran appears to have filed a claim for 
increased evaluations of his service-connected disabilities.  
There is also an indication that he sought to reopen his 
claim of service connection for a nervous condition.  He gave 
a history of treatment at the Clarksburg VAMC.  However, the 
Clarksburg VAMC reported in September 1991 that the veteran 
had not been to its facility since 1986.

Service connection for a nervous condition was denied in May 
1992.  The RO stated that it had no choice to deny the 
veteran's claim due to his failure to report for his 
scheduled VA examination.  Specifically, the veteran did not 
report for VA psychiatric examinations scheduled in September 
1991, November 1991, February 1992, and March 1992.  The RO 
stated that it would be willing to reconsider the veteran's 
claim if he reported for his VA examination.  

In a statement received in December 1992, the veteran's 
attorney asked that the veteran be scheduled for VA 
examinations to evaluate the extent of his PTSD, malaria, 
scars, and typhus.  The attorney stated that the veteran had 
previously experienced difficulty getting the notices of the 
examinations.  He said the veteran's emotional condition 
prevented him from maintaining employment and a single 
residence.  He stated the veteran's mail had not caught-up 
with him.  The veteran's latest mailing address was provided.  
The attorney indicated that the veteran could be reached 
through his office.  

The attorney also raised a claim for service connection for a 
disability of the right hand as secondary to the veteran's 
service-connected right arm gunshot wound.  He noted that a 
disability of the right hand had been reported at the 
veteran's May 1977 VA general medical examination.  He asked 
that the RO perform a search for the veteran's service 
medical records in order to confirm that the veteran 
sustained a gunshot wound.  

The veteran appeared for a VA PTSD examination in February 
1993.  The veteran was reported to have gone through an 
initial screening and told to wait until the examiner was 
ready to see him.  However, the veteran subsequently 
disappeared from the waiting room.  The examiner stated that 
he searched for the veteran and had him paged, but that there 
was no response.

An examination report from R.A. Pearse, M.A., dated in July 
1985 and received in July 1993, shows that the veteran was 
evaluated for the purpose of determining his eligibility for 
Social Security Administration (SSA) disability benefits.  At 
that time, he complained of depression and other anxieties 
especially as they pertained to his inability to maintain or 
obtain employment.  He indicated that he had served in 
Vietnam and was wounded in action.  Mr. Pearse noted that the 
veteran had been admitted to the Clarksburg VAMC in January 
1985 and had been diagnosed as having chronic, 
undifferentiated schizophrenia accompanied with PTSD.  
Following a mental status examination, the veteran was 
diagnosed as having schizophrenic disorder undifferentiated 
type and chronic PTSD. 

A copy of an October 1991 letter from J.C. Coulter, M.A., to 
the SSA was associated with the claims folder.  Ms. Coulter 
reported that the veteran visited her office usually once a 
year requesting a variety of services ranging from basic 
counseling and employment to transportation needs.  She said 
the veteran had a history of alcohol abuse.  She stated that 
the record contained evidence of a possible learning 
disorder, poor concentration, and an inability to effectively 
communicate with others.  She indicated that the veteran had 
been referred to the Clarksburg VAMC for psychiatric 
treatment.  Whether he followed through with this 
recommendation was unknown.  Further, although she was unable 
to give an official diagnosis, Ms. Coulter stated that she 
believed the veteran suffered from PTSD resulting from his 
service in Vietnam.  The veteran's receipt of the Air Medal, 
Purple Heart, and Bronze Star were noted.

Due to his failure to report for the aforementioned VA 
psychiatric examination, the RO denied the veteran's claim.  
The RO stated that no further action could be taken unless he 
expressed a willingness to report for a VA examination.  The 
veteran was mailed notice of this decision in April 1993 and 
apprised of his appellate rights.

A statement pertaining to the veteran's inservice stressors 
was received in April 1993.  He said there were numerous 
instances when he was involved in armed combat with the 
enemy.  In one such instance, he recalled the circumstances 
surrounding the time he was shot and, while lying helpless, 
watched as a friend died.  He discussed several other 
episodes when conflicts with the Viet Cong resulted in the 
wounding or killing of his comrades.

In April 1993, the veteran, through his attorney, filed a 
claim for a total disability evaluation based upon individual 
unemployability.  He indicated that he was presently 
receiving Social Security benefits due to his diagnosed PTSD.  
He said he had not worked since 1977.  He reported that he 
had two years of college education.

A copy of a May 1986 decision from the SSA shows that the 
veteran was awarded disability benefits.  His primary 
diagnosis was schizophrenic disorder undifferentiated type.  
His secondary diagnosis was chronic PTSD.  The report from 
R.D. Pearse was referenced.  The veteran's receipt of 
disability benefits was continued by a decision from the SSA 
dated in May 1989.  However, the veteran's diagnoses were 
changed to personality disorder and alcohol abuse.  The 
report of a February 1992 examination conducted by R.D. 
Pearse was attached to this decision.  The report contained 
no findings pertaining to PTSD or to any of his service-
connected disabilities.  The veteran's inability to work was 
attributed to his personality disorder and alcohol abuse.

In June 1993, the veteran was afforded a VA systemic 
examination.  He stated that he continued to experience 
symptoms related to his service-connected malaria.  He noted 
that he also contracted typhus in service, but that he did 
not currently suffer from any symptoms related to the same.  
With the exception of the scar in the proximal right ulnar 
area, he stated that he did not have any problems pertaining 
to his inservice gunshot wound to the right ulnar area.  On 
examination, the veteran's musculoskeletal system was within 
normal limits.  There was a half-inch scar anteriorly just 
below the right elbow on the medial side that was slightly 
darker than the surrounding skin color.  The exit wound was 
posterior just behind the elbow.  There was no keloid 
formation or local tenderness.  An examination of the elbow 
did not reveal any abnormality.  There was no evidence of 
inflammation in the area.  There was also no evidence of 
limitation of function of the affected part.  The diagnosis 
was gunshot wound with residual scar, proximal right ulnar 
area.

The veteran was afforded a VA psychiatric examination in July 
1993.  He stated that he entered service when he was 23-years 
old.  He said he served as a rifleman and was involved in 
several combat operations.  He reported witnessing several 
friends get killed in battle.  His psychiatric history was 
discussed.  His main complaint was being homeless.  On mental 
status examination, the veteran's attitude was suspicious.  
His speech was normal and coherent.  His mood was dysphoric 
and his affect was restricted.  He said he experienced 
difficulty falling asleep.  He endorsed periodic nightmares 
(he dreamed about Vietnam once or twice a month) and auditory 
hallucinations.  He denied suicidal ideation.  The veteran 
did not display manic symptoms, pressured speech, racing 
thoughts, or grandiosity.  He denied panic attacks, phobias, 
or agoraphobia.  His thought process showed no tangentiality.  
However, his thought content showed paranoid delusions.  The 
diagnoses were alcohol dependence, alcohol hallucinosis, and 
schizotypal personality disorder.  The examiner said that the 
veteran's psychiatric problems were not related to his 
military service.  He also stated that the veteran did "not 
meet the criteria of PTSD."

By a rating action dated in December 1993, the RO reopened 
the claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  The RO held that the veteran's 
previous diagnosis of PTSD represented new and material 
evidence.  However, the RO indicated that the claim for 
service connection for schizotypal personality disorder was 
denied because a personality disorder was a developmental 
abnormality and not a disease entity for which service 
connection could be assigned.  The RO also observed that PTSD 
was not diagnosed at the veteran's most recent VA 
examination.  Thus, while it was "clear" that the veteran 
served in combat in Vietnam and had a past diagnosis of PTSD, 
the RO found there was no evidence demonstrating that he had 
a current diagnosis of PTSD.  Similarly, service connection 
for a disability of the right hand was denied because there 
was no current medical evidence of a disability of the right 
hand.  The claim for a total disability evaluation based upon 
individual unemployability was denied because the veteran 
failed to meet the minimum schedular requirements.  The RO 
also continued the noncompensable disability ratings assigned 
to the veteran's service-connected scars of the right arm, 
malaria, and scrub typhus.

In September 1997, the Board denied increased (compensable) 
evaluations for service-connected residuals of malaria, 
residuals of scrub typhus, and right arm scars.  The issues 
of service connection for an acquired psychiatric disorder, 
to include PTSD, and the residuals of a gunshot wound to the 
hand and a total disability evaluation based upon individual 
unemployability were Remanded for further development.  In 
this regard, the RO was asked to afford the veteran a VA 
psychiatric examination to determine whether the veteran 
suffered from PTSD and, if so, the stressor(s) that caused 
the PTSD.  The Board also requested that the RO consider the 
tenets of 38 U.S.C.A. § 1154(b) with regard to his claim for 
service connection for the residuals of a gunshot wound of 
the right hand.  The issue of the veteran's entitlement to a 
total disability evaluation based upon individual 
unemployability was essentially held in abeyance pending the 
outcome of his service connection claims.

In a Report of Contact dated in October 1997, the veteran's 
attorney stated that he had no idea where the veteran was.  
He said the veteran was homeless, and that he had been living 
under a bridge.  He also indicated that the veteran had been 
in prison and the state hospital for short periods.  The 
attorney subsequently provided the RO with the veteran's most 
recent mailing address.

In November 1997, there is evidence that the RO attempted to 
contact the veteran at the address provided by his attorney.  
The correspondence was returned by the Post Office as 
unclaimed in December 1997.  An attached note indicated that 
the RO decided to suspend the veteran's appeal pending 
learning his whereabouts.

The veteran's attorney contacted the RO in October 1998.  He 
inquired as to the status of the veteran's appeal.  He said 
he had not heard from the RO since September 1997.  The RO 
responded in November 1999 and told the attorney that the 
veteran's appeal had been suspended because his whereabouts 
were unknown.  Later that month, the attorney provided the RO 
with the veteran's most current mailing address (the 
Martinsburg VAMC).

In a letter dated in December 1998, the RO told the veteran 
that he could be scheduled for a VA examination.  Pursuant to 
38 C.F.R. § 3.655, he was advised that failure to report for 
a scheduled VA examination could have adverse consequences on 
his claim.  He was also asked to provide information 
pertaining to his military service.  There is no indication 
that the letter was returned by the Post Office.

The record shows that the veteran was scheduled for a VA 
psychiatric examination in February 1999, but that the 
examination was canceled due to incorrect jurisdiction.  
Another examination was scheduled in March 1999.  The veteran 
failed to report for this examination.  A note from the RO 
indicated that the veteran's attorney had been contacted, and 
that the attorney did not have the veteran's current mailing 
address.

In July 1999, service connection for PTSD and the residuals 
of a gunshot wound of the right hand was denied.  The RO held 
that the veteran had failed to submit evidence showing that 
he had a current diagnosis of PTSD or a disability of the 
right hand.  Entitlement to individual unemployability was 
denied because the veteran had not been found unable to 
secure or follow a substantially gainful occupation due 
solely to his service-connected disabilities.  A supplemental 
statement of the case (SSOC) was mailed to the veteran in 
July 1999.  The SSOC was returned by the Post Office as 
undeliverable that same month.  In a letter dated in 
September 1999, the veteran's attorney reported that he had 
not had contact with the veteran in "some time," and that 
he was unable to supply his current mailing address.




II.  Analysis

A.  An Acquired Psychiatric Disorder, to include PTSD

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was last finally 
denied in July 1984, and he was notified of this denial at 
his address of record and provided his appellate rights.  The 
notification was not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  The 
veteran having failed to take any action with respect to the 
July 1984 denial of his claim, the decision became final a 
year after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The Court further held that to reopen a finally 
denied claim, new evidence must be probative of the issue at 
hand, i.e., it must address the specified basis for the last 
disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  Further, 
service connection for PTSD requires (1) medical evidence 
establishing a current diagnosis of the condition in 
accordance with DSM-IV; (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific in-service stressor.  
38 C.F.R. § 3.304(f) (1999); See also Gaines v. West, 11 Vet. 
App. 353 (1998).

Here, while the RO reopened the veteran's claim for service 
connection for service connection for an acquired psychiatric 
disorder, to include PTSD, and considered that issue on a de 
novo basis, the Board is not bound by that determination and 
is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  In 
this regard, using the guidelines noted above, the Board 
finds that new and material evidence has been presented.  
Hence, the claim concerning service connection for service 
connection for an acquired psychiatric disorder, to include 
PTSD, may be reopened.  As the Board is reopening the claim, 
it need not consider whether the RO considered the standard 
set forth in Hodge.  

The specified basis for the RO's denial in July 1984, in 
part, was that the evidence of record did not show that the 
veteran had been diagnosed as having PTSD.  The additional 
evidence submitted, specifically the July 1985 examination 
report from R.D. Pearse, indicates that the veteran has been 
diagnosed as having PTSD.  Moreover, the examiner appears to 
have attributed the PTSD to the veteran's combat experiences 
in Vietnam.  This evidence is new and material because it 
establishes that the veteran has been diagnosed as having 
PTSD.  Accordingly, the new evidence is not merely cumulative 
of other evidence of record, and must be considered in order 
to fairly decide the merits of the veteran's claim.

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence and presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Hodge; 
see also Winters v. West, 12 Vet. App. 203 (1999) and Elkins 
v. West, 12 Vet. App. 209 (1999).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
proof of 38 U.S.C.A. § 5107 (a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81.  However, to be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-263 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.  

As referenced above, service connection may be granted for 
PTSD when there is (1) medical evidence establishing a 
current diagnosis of the condition; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific in-service stressor.  
See Gaines.  In the present case, there is evidence that the 
veteran has been diagnosed as having PTSD.  The 1985 report 
from R.D. Pearse indicated that the veteran suffered from 
undifferentiated type schizophrenic disorder and chronic 
PTSD.  The examiner also appears to have attributed the 
veteran's PTSD to his military service.  Thus, two of the 
elements under Gaines have been satisfied.  The Board 
recognizes that a diagnosis of PTSD was not found on a 
subsequent July 1993 VA psychiatric examination.  However, 
for purposes of establishing a well-grounded claim, the Board 
finds that the conclusion made in the July 1985 examination 
report meets the standard of a diagnosis of PTSD.

Finally, with regard to evidence of inservice stressors, the 
veteran asserts that he participated in multiple combat 
operations during his service in Vietnam.  38 C.F.R. § 
3.304(f) states that, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The evidence of record 
shows that the veteran's MOS was as an infantryman, and that 
he was a recipient of the Air Medal, the Purple Heart Medal, 
and the Bronze Star Medal with a "V" device.  As these 
medals serve as evidence that he engaged in combat, the Board 
is satisfied that evidence of the veteran's in-service 
stressors has been presented.  Accordingly, the Board finds 
that the veteran's claim for service connection for PTSD is 
well grounded.

The VA has a duty to assist a veteran in the development of 
facts pertinent to his well-grounded claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1999).  The VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990). However, the 
Court has held that "the duty to assist is not always a one-
way street," and that, if the veteran wishes help, "he 
cannot passively wait for it in the circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Further, in Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the 
Court stated that "[i]n the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  In 
the present case, the veteran has a long history of being 
transient and not notifying the VA or his attorney of changes 
in his mailing address.  The record shows that the RO made 
numerous attempts to contact the veteran and afford him a VA 
examination.  Moreover, he was reported by his attorney to be 
homeless.  The Board finds that VA has taken the appropriate 
actions in its duty to afford the veteran the VA examination 
requested in the September 1997 Remand.  The Board will 
therefore render a decision on this appeal based upon the 
evidence of record.  In this regard, the United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In this case, the Board finds that persuasive medical 
evidence demonstrates that the veteran does not currently 
suffer from PTSD.  Upon examining the veteran in July 1993, a 
VA psychiatrist diagnosed the veteran as having alcohol 
dependence, alcohol hallucinosis, and a schizotypal 
personality disorder.  The psychiatrist further determined 
that the veteran's symptomatology did not "meet the criteria 
of PTSD."  Although the July 1985 report from R.D. Pearse 
indicated that the veteran suffered from PTSD, the Board 
notes that the same examiner subsequently made no findings 
pertaining to PTSD in his February 1992 psychological 
assessment.  Further, J.C. Coulter qualified the October 1991 
determination that the veteran had PTSD as being only 
possible.  Ms. Coulter stated that an official diagnosis 
could not be rendered because the veteran had not been 
thoroughly examined.

The only other evidence pertaining to a diagnosis of PTSD 
stems from the opinions rendered by the veteran and his 
attorney.  In this regard, there is no evidence that either 
the veteran or his attorney is competent to provide a 
diagnosis because this requires specialized medical 
knowledge.  See Espiritu v. Derwinski.

With respect to the numerous diagnoses of personality 
disorder subsequent to service, the Board notes that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation and that service connection 
cannot be established therefor.  38 C.F.R. § 3.303(c) (1999).  
The veteran has also received diagnoses of acquired 
psychiatric disorders, such as schizophrenia, alcohol 
dependence and alcohol hallucinosis, but competent medical 
evidence does not relate any such disorder to his military 
service.  In fact, the July 1993 VA examiner specifically 
indicated that the veteran's psychiatric problems were not 
related to his military service.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.

B.  Disability of the Right Hand

As previously referenced, service connection may be granted 
for a disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

VA regulations further provide that service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) caused 
or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); See also Allen v. Brown, 7 Vet. App. 439 
(1995).

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); See also 
Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that a 
well-grounded claim for secondary service connection requires 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder).

In the instant case, there is no current medical evidence 
which establishes that the veteran has been diagnosed as 
having any type of disorder of the right hand.  While 
reference was made to moderate strength loss of the right 
hand at his April 1977 VA general medical examination, a 
current diagnosis of a disability of the right hand has not 
been rendered.  The opinion expressed by the veteran and his 
attorney that he suffers from a disability of the right hand 
does not meet the requirement that there must be competent 
evidence of a current disability (a medical diagnosis) in 
order to establish a well-grounded claim.  See Caluza.  There 
is no evidence that the veteran or his attorney are health 
care professionals and, thus, their opinions that he suffers 
from any type of right hand disorder must fail.  Questions of 
medical diagnosis or causation require the expertise of a 
medical professional.  
See Espiritu v. Derwinski.

An appellant's belief that he or she is entitled to some sort 
of benefit simply because he or she had a disease, injury, or 
exposure while on active service is mistaken, as Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In other words, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  The veteran's claim for service connection for a 
disability of the right hand on a direct basis or as 
secondary to the service-connected residuals of a right arm 
gunshot wound is denied.  If medical evidence becomes 
available showing the presence of a disability of the right 
hand and that that disability is related to his military 
service or the service-connected residuals of his right arm 
gunshot wound, the veteran may request that his claim be 
reopened.

C.  Total Disability Rating

The veteran has claimed that he is entitled to a total 
disability evaluation, based on individual unemployability 
due to his service-connected disabilities.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (1999).  In this case, the basic 
schedular criteria set forth in 38 C.F.R. § 4.16(a) (1999) 
have not been met.

As set forth above, the record shows that the veteran is 
currently in receipt of noncompensable disability evaluations 
for his service-connected right arm scars, residuals of 
malaria, and residuals of scrub typhus.  These evaluations 
were in fact confirmed by the Board in its September 1997 
decision.  The veteran is not service-connected for any other 
disabilities.  Nevertheless, the Board must consider 
38 C.F.R. § 4.16(b), permitting such rating on an 
extraschedular basis.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based upon unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal rating of disability.  
Id.  Furthermore, the question is whether the veteran is 
capable of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

A review of the record reveals that the veteran has a 12th 
grade education with two years of college studies.  Further, 
there is no probative evidence in the record to suggest that 
he is incapable of working due solely to the established 
service-connected conditions.  As referenced above, the most 
recent VA examinations indicated that the veteran stated that 
he was not experiencing any problems pertaining to his 
service-connected gunshot wound or scrub typhus.  Although he 
claimed that he continued to experience residuals of malaria, 
no findings pertaining to malaria were made.  Further, the 
Board notes that there is no evidence that the veteran's 
receipt of Social Security disability benefits is predicated 
on any of his service-connected disabilities.  The most 
recent decision for the Social Security Administration 
indicated that the veteran was receiving disability benefits 
due to a personality disorder and alcohol abuse, non-service-
connected disabilities.  In other words, there is no evidence 
to suggest that the veteran's service-connected disabilities 
prevent all substantially gainful employment for which he is 
qualified by reason of his education and work experience.  
The veteran does not meet the extraschedular requirement for 
individual unemployability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, entitlement to a total rating based on 
individual unemployability is denied. 


ORDER

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened but denied.

Entitlement to service connection for a disability of the 
right hand, including as secondary to the service-connected 
residuals of a right arm gunshot wound, is denied.

Entitlement to a total disability evaluation based upon 
individual unemployability is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

